265 S.W.3d 358 (2008)
Cedric L. RHONE, Movant/Appellant,
v.
STATE of Missouri, Respondent/Respondent.
No. ED 90536.
Missouri Court of Appeals, Eastern District, Division Three.
September 30, 2008.
Maleaner Ryna Harvery, Saint Louis, MO, for movant/appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun J. Mackelprang, Jefferson City, MO, for respondent/respondent.
Before ROBERT G. DOWD, P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.
Prior report: Mo.Cir., 2007 WL 5446596.

ORDER
PER CURIAM.
Cedric L. Rhone (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 29.15[1] without an evidentiary hearing. Movant contends that the motion court clearly erred in denying his motion because his counsel was ineffective for failing to file a pre-trial motion to suppress the identifications by the eyewitnesses.
The motion court's findings and conclusions are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value and we affirm by written order. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Missouri Rule of Civil Procedure 84.16(b).
NOTES
[1]  All rule references are to Mo. R.Crim. P.2005, unless otherwise indicated.